Exhibit 10.1

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement, dated as of
                , 20     (this “Agreement”), is made by and between DDR Corp.,
an Ohio corporation (the “Company”), and                  (“Indemnitee”).

RECITALS:

A.     In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, Ohio law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

B.     Indemnification by a corporation serves the policies of (1) allowing
corporate officials to resist unjustified lawsuits, secure in the knowledge
that, if vindicated, the corporation will bear the expense of litigation,
(2) encouraging capable women and men to serve as corporate directors and
officers, secure in the knowledge that the corporation will absorb the costs of
defending their honesty and integrity and (3) authorizing corporations to
purchase and maintain insurance for the benefit of their directors and officers.

C.     Ohio law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.

D.     Legislative and regulatory initiatives have also exposed directors and
officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.

E.     Under Ohio law, a director’s and officer’s right to be reimbursed for the
costs of defense of criminal actions does not depend upon the merits of the
claims asserted against the director or officer and indemnification of the
director or officer against criminal fines is permitted if the director or
officer satisfies the applicable standard of conduct.

F.     Indemnitee is a director and/or officer of the Company and Indemnitee’s
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify Indemnitee in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Ohio, and upon the other undertakings set forth in this Agreement.

G.     The code of regulations of the Company provides that the Company shall
indemnify certain individuals who may be party to threatened, pending or
completed claims by reason of their status as a director and/or officer of the
Company and for the prepayment, advancement or reimbursement by the Company of
certain expenses incurred in connection with such claims.

H.    Therefore, in recognition of the need to provide Indemnitee with
contractual protection against personal liability, in order to procure
Indemnitee’s service as a director and/or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to any provisions
relating to indemnification included in the Constituent Documents, any change in
the composition of the Board, any change-in-control or business combination
transaction relating to the Company, or any change in the director’s or
officer’s status through retirement or resignation), the Company wishes to
provide for the indemnification of and the advancement of Expenses to Indemnitee
as set forth in this Agreement and for the continued coverage of Indemnitee
under the Company’s directors’ and officers’ liability insurance policies.

I.     In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

 

1



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

 

  1. Certain Definitions. In addition to terms defined elsewhere herein,
including Section 23, the following terms have the following meanings when used
in this Agreement:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Change in Control” means the occurrence of any of the following:

(i) the Board or shareholders of the Company approve a consolidation or merger
in which the Company is not the surviving corporation, the sale of substantially
all of the assets of the Company, or the liquidation or dissolution of the
Company;

(ii) any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of the Company representing
30% or more of the voting power of the Company’s outstanding securities without
the prior consent of the Board; and

(iii) during any two-year period, individuals who at the beginning of such
period constitute the entire Board cease to constitute a majority of the Board,
unless the election or the nomination for election of each new director is
approved by at least two-thirds of the directors who at the beginning of such
period constituted the entire Board (either by a specific vote or by approval of
the Company’s proxy statement in which such person is named as a nominee of the
Company for director), but excluding for this purpose any person whose initial
assumption of office as a director of the Company occurs as a result of either
an actual or threatened election contest with respect to the election or removal
of directors of the Company or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, corporation, partnership,
group, associate or other entity or person other than the Board, shall be, for
purposes of this definition, considered as though such person was a member of
the Board at the beginning of such period.

 

  (c) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding of any kind, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by or at the
behest of the Company or any other person, including any federal, state or other
court or governmental entity or agency and any committee or other representative
of any corporate constituency, that Indemnitee determines might lead to the
institution of any such claim, demand, action, suit or proceeding.

 

  (d) “Constituent Documents” means the Company’s articles of incorporation and
code of regulations.

 

  (e) “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise will be
deemed to constitute “control” for purposes of this definition.

 

2



--------------------------------------------------------------------------------

  (f) “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

 

  (g) “ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.

 

  (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (i) “Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in, responding to or participating in (including on appeal), or
preparing to investigate, defend, be a witness in, respond to or participate in
(including on appeal), any Claim, any federal, state, local or foreign income
tax(es) paid or payable by the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, and any amounts paid in settlement
prior to a final, nonappealable judgment or conviction.

 

  (j) “Incumbent Directors” means the individuals who, as of the date of this
Agreement, are directors of the Company and any individual becoming a director
of the Company subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment was approved by a vote of
at least two-thirds of the then Incumbent Directors; provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board.

 

  (k) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit
(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee or agent, (ii) any actual, alleged or
suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status. In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee will be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (iii) the Company or
a Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.

 

  (l) “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim.

 

3



--------------------------------------------------------------------------------

  (m) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

  (n) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA Losses and
amounts paid in settlement, including all interest, assessments and other
charges paid or payable in connection with or in respect of any of the
foregoing.

 

  (o) “Notification Date” means the date of receipt by the Company of written
notice from Indemnitee advising the Company of the final disposition of the
applicable Indemnifiable Claim or portion thereof to which such Indemnifiable
Losses are related, out of which such Indemnifiable Losses arose or from which
such Indemnifiable Losses resulted.

 

  (p) “ORC” means the Ohio Revised Code.

 

  (q) “Other Indemnity Provisions” means, collectively, (i) the Constituent
Documents, (ii) the substantive laws of Ohio, and (iii) any other contract to
which both Indemnitee and the Company (or a Subsidiary) are a party.

 

  (r) “Standard of Conduct Determination” means a determination of whether
Indemnitee has satisfied any applicable standard of conduct under Ohio law that
is a legally required condition precedent to indemnification of Indemnitee under
this Agreement against Indemnifiable Losses relating to, arising out of or
resulting from an Indemnifiable Claim.

 

  (s) “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the total combined voting power of securities
entitled to vote generally in the election of directors.

 

  (t) “Undertaking” means a sworn request for advancement of Expenses
substantially in the form of Exhibit A attached hereto, with the blanks therein
appropriately completed and the proper selection made for the bracketed
alternatives therein.

 

  2. Indemnification Obligation. Subject to Section 8, the Company will
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Ohio in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that (a) except for claims
as provided in Sections 4 and 22, Indemnitee will not be entitled to
indemnification pursuant to this Agreement in connection with any Claim
initiated by Indemnitee against the Company or any director or officer of the
Company unless the Company has joined in or consented to the initiation of such
Claim and (b) no repeal or amendment of any law of the State of Ohio shall in
any way diminish or adversely affect the rights of Indemnitee pursuant to this
Agreement in respect of any occurrence or matter arising prior to any such
repeal or amendment.

 

  3.

Advancement of Expenses Incurred with Respect to Indemnifiable Claims.
Indemnitee will have the right to advancement by the Company prior to the final
disposition of any Indemnifiable Claim of any and all Expenses relating to,
arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee. Indemnitee’s right to such advancement is not subject to
the satisfaction of any standard

 

4



--------------------------------------------------------------------------------

  of conduct and is not conditioned upon any prior determination that Indemnitee
is entitled to indemnification under this Agreement with respect to the
Indemnifiable Claim or the absence of any prior determination to the contrary.
Without limiting the generality or effect of the foregoing, within five business
days after any request by Indemnitee, the Company shall, in accordance with such
request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses; provided that
Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim. In connection with any such payment, advancement or
reimbursement, if delivery of an undertaking is a legally required condition
precedent to such payment, advance, or reimbursement, the Indemnitee shall
execute and deliver to the Company an Undertaking, which need not be secured and
will be accepted by the Company without reference to Indemnitee’s ability to
repay the Expenses. In no event will Indemnitee’s right to the payment,
advancement or reimbursement of Expenses pursuant to this Section 3 be
conditioned upon any Undertaking that is less favorable to Indemnitee than, or
that is in addition to, the Undertaking set forth in Exhibit A.

 

  4. Indemnification for Additional Expenses. The Company will indemnify and
hold harmless Indemnitee against and, if requested by Indemnitee, will reimburse
Indemnitee for, or advance to Indemnitee, within five business days of such
request, any and all Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee in each
case to the fullest extent permitted or required by the laws of the State of
Ohio in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted or required
indemnification, reimbursement or advancement of such Expenses for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee will return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the Claim (including, if applicable, final payment thereof) to
which the advance related.

 

  5. Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as such law may from time to time hereafter be
amended to increase the scope of such permitted or required indemnification, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the payment of any and all Indemnifiable Claims or
Indemnifiable Losses, in such proportion as is fair and reasonable in light of
all of the circumstances in order to reflect (a) the relative benefits received
by the Company and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Indemnifiable Claim or Indemnifiable Loss and/or (b) the
relative fault of the Company (and its other directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s);
provided that such contribution shall not be required where it is determined,
pursuant to a final disposition of such Indemnifiable Claim or Indemnifiable
Loss in accordance with Section 8, that Indemnitee is not entitled to
indemnification by the Company with respect to such Indemnifiable Claim or
Indemnifiable Loss.

 

  6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Indemnifiable
Loss, but not for the total amount thereof, the Company will nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

 

  7.

Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee will submit
to the Company a written request, including a brief description (based upon
information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company

 

5



--------------------------------------------------------------------------------

  has directors’ and officers’ liability insurance in effect under which
coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Company will give prompt written notice of such Indemnifiable
Claim or Indemnifiable Loss to the applicable insurers in accordance with the
procedures set forth in the applicable policies. The Company will provide to
Indemnitee a copy of such notice delivered to the applicable insurers, and
copies of all subsequent correspondence between the Company and such insurers
regarding the Indemnifiable Claim or Indemnifiable Loss, in each case
substantially concurrently with the delivery or receipt thereof by the Company.
The failure by Indemnitee to timely notify the Company of any Indemnifiable
Claim or Indemnifiable Loss will not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such Indemnifiable Claim or Indemnifiable Loss and such failure is the
primary cause of forfeiture by the Company of substantial defenses, rights or
insurance coverage.

 

  8. Determination of Right to Indemnification.

 

  (a) Circumstances in Which No Standard of Conduct Determination is Required.
To the extent that an Indemnifiable Claim or any portion thereof, including the
defense of any Indemnifiable Claim or any portion thereof or defense of any
issue or matter therein, will have been resolved successfully on the merits or
otherwise in favor of Indemnitee, including through a dismissal without
prejudice, Indemnitee will be indemnified against all Indemnifiable Losses
relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination will be
required. In the event that a matter as to which there has been a dismissal
without prejudice is later revived in the same or similar form, that matter will
be treated as a new Claim for all purposes of this Agreement.

 

  (b) Standard of Conduct Determination. To the extent that an Indemnifiable
Claim or any portion thereof, including the defense of any Indemnifiable Claim
or any portion thereof or defense of any issue or matter therein, will not have
been resolved successfully on the merits or otherwise in favor of Indemnitee,
including through a dismissal without prejudice, and the provisions of
Section 8(a) are thereby inapplicable, any Standard of Conduct Determination
will be made as follows: (i) by a majority vote of the Disinterested Directors,
even if less than a quorum of the Board, (ii) if a majority of Disinterested
Directors so direct, by Independent Counsel, in a written opinion addressed to
the Board, a copy of which shall be delivered to Indemnitee or (iii) if there
are no such Disinterested Directors, by Independent Counsel, selected by the
Indemnitee, subject to the reasonable approval of the Board, in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; provided, however, that in the event that there has been a Change in
Control after the date of this Agreement, all Standard of Conduct Determinations
thereafter shall be made by Independent Counsel. Indemnitee and the Company will
cooperate with the person or persons making such Standard of Conduct
Determination, including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. The Company shall
indemnify and hold harmless Indemnitee against and, if requested by Indemnitee,
shall reimburse Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
person or persons making such Standard of Conduct Determination.

 

  (c) Timing of Standard of Conduct Determination. The Company will use its
reasonable efforts to cause any Standard of Conduct Determination required under
Section 8(b) to be made as promptly as practicable. If (i) the person or persons
empowered or selected under Section 8(b) to make the Standard of Conduct
Determination will not have made a determination within 30 days after the later
of (A) the Notification Date and (B) the selection of an Independent Counsel, if
such determination is to be made by Independent Counsel and (ii) Indemnitee will
have fulfilled his/her obligations set forth in the penultimate sentence of
Section 8(b), then Indemnitee will be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such Standard of Conduct Determination in good faith requires such
additional time for the obtaining or evaluation or documentation and/or
information relating thereto.

 

6



--------------------------------------------------------------------------------

  (d) Timing of Payment. If (i) Indemnitee will be entitled to indemnification
hereunder against any Indemnifiable Losses pursuant to Section 8(a), (ii) no
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Ohio law is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, or
(iii) Indemnitee has been determined or deemed pursuant to Section 8(b) to have
satisfied any applicable standard of conduct under Ohio law which is a legally
required condition precedent to indemnification of Indemnitee hereunder against
any Indemnifiable Losses, then the Company will pay to Indemnitee, within five
business days after the later of (x) the Notification Date and (y) the earliest
date on which the applicable criterion specified in clause (i), (ii) or (iii) of
this Section 8(d) will have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.

 

  9. Presumption of Entitlement.

 

  (a) In making a determination of whether Indemnitee has been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, the Company acknowledges that a
resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.

 

  (b) In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that Indemnitee has satisfied the applicable standard
of conduct shall be final and binding in all respects, including with respect to
any litigation or other action or proceeding initiated by Indemnitee to enforce
his or her rights hereunder. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the state or
federal courts in Ohio. No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

 

  (c)

Without limiting the generality or effect of Section 9(b), (i) to the extent
that any Indemnifiable Claim relates to any entity or enterprise (other than the
Company) referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee shall be deemed to have satisfied the
applicable standard of conduct if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the interests of such
entity or enterprise (or the owners or beneficiaries thereof, including in the
case of any employee benefit plan the participants and beneficiaries thereof)
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful, and (ii) in all cases, any
belief of Indemnitee that is based on the records or books of account of the
Company, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Company in the course of their
duties, or on the

 

7



--------------------------------------------------------------------------------

  advice of legal counsel for the Company, the Board, or any committee of the
Board, or on information or records given or reports made to the Company, the
Board, or any committee of the Board by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, or any committee of the Board shall be deemed to be
reasonable.

 

  10. No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.

 

  11. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under any Other Indemnity Provisions;
provided, however, that (a) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (b) to the
extent that any change is made to any Other Indemnity Provision which permits
any greater right to indemnification than that provided under this Agreement as
of the date hereof, Indemnitee will be deemed to have such greater right
hereunder. The Company will not adopt any amendment to any of the Constituent
Documents the effect of which would be to deny, diminish or encumber
Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.

 

  12. Liability Insurance and Funding. For the duration of Indemnitee’s service
as a director and/or officer of the Company, and thereafter for so long as
Indemnitee will be subject to any pending or possible Indemnifiable Claim, the
Company will use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
will provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same. Without limiting the generality or effect of the
two immediately preceding sentences, the Company will not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent will not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee will be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. To the extent requested by Indemnitee, the Board shall consider such
request, and if approved by the Board or a duly authorized committee or
subcommittee thereof, the Company may at any time and from time to time provide
security to Indemnitee for the Company’s obligations under this Agreement
through a bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of the Indemnitee, which consent will not be
unreasonably withheld; provided that any such bank line of credit, funded trust
or other collateral arrangement may be terminated by the Company (i) if it is
subsequently determined that Indemnitee was not entitled to indemnification or
advancement of Expenses under this Agreement or (ii) there has been a final
disposition of all Indemnifiable Claims and all Indemnifiable Losses under this
Agreement.

 

  13. Subrogation. In the event of payment under this Agreement, the Company
will be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim.” Indemnitee will execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including attorneys’ fees and charges, related to such
subrogation to be reimbursed by or, at the option of Indemnitee, advanced by the
Company).

 

8



--------------------------------------------------------------------------------

  14. No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents, Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim”) in respect of such Indemnifiable Losses otherwise
indemnifiable hereunder.

 

  15. Defense of Claims. The Company will be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (i) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (ii) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee will conclude that there may be one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee will be entitled to retain separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense. The Company will not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company will not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
(a) solely involves the payment of money, (b) does not include an admission of
fault of Indemnitee, (c) does not materially adversely affect the Indemnitee’s
defense in any other pending suit or proceeding involving the Company or any of
its current or former directors and officers, and (d) includes a complete and
unconditional release of Indemnitee from all liability on any claims that are
the subject matter of such Indemnifiable Claim. Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee and provided further
that the failure by the Company or the Indemnitee to respond to a proposed
settlement for a period of more than ten consecutive business days will
constitute unreasonably withholding consent. To the fullest extent permitted by
Ohio law, the Company’s assumption of the defense of a Claim pursuant to this
Section 15 will constitute an irrevocable acknowledgement by the Company that
any Expenses incurred by or for the account of Indemnitee incurred in connection
therewith are indemnifiable by the Company under this Agreement.

 

  16. Successors and Binding Agreement.

 

  (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but will not otherwise be assignable or delegatable by the Company.

 

  (b) This Agreement will inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

9



--------------------------------------------------------------------------------

  (c) This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Section 16(a)
and Section 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.

 

  17. Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder will be in writing and will be deemed to have been duly given when
hand delivered or dispatched by electronic mail transmission (with receipt
thereof confirmed orally or electronically), or five business days after having
been mailed by United States registered or certified mail, return receipt
requested, postage prepaid or one business day after having been sent for next
day delivery by a nationally recognized overnight courier service, addressed to
the Company (to the attention of the Secretary of the Company) and to Indemnitee
at the applicable address shown on the signature page hereto, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

 

  18. Governing Law and Jurisdiction. The validity, interpretation, construction
and performance of this Agreement will be governed by and construed in
accordance with the substantive laws of the State of Ohio, without giving effect
to the principles of conflict of laws of such State. The Company and Indemnitee
each hereby irrevocably consent to the jurisdiction and agree to the venue of
the state and federal courts in Ohio for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement will be brought only in the
state or federal courts in Ohio.

 

  19. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body will decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto will take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 

  20. Prior Agreements. This Agreement will supersede any and all prior
indemnification agreements between the Company and Indemnitee.

 

  21.

Miscellaneous. Except to the extent that a change in Ohio law permits broader
indemnification or advancement of expenses than is provided under this
Agreement, no provision of this Agreement may be waived, modified or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
Indemnitee and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement. In the event the
Company enters into an indemnification agreement with another director or
officer of the Company containing a term or terms materially more favorable to
the indemnitee than the terms contained herein (as reasonably determined by the
Indemnitee), the Indemnitee shall be afforded the benefit of such more favorable
term or terms and such more favorable term or terms shall be deemed incorporated
by reference herein as if set forth in full herein. Within a reasonable period
of time following the execution by the Company of each

 

10



--------------------------------------------------------------------------------

  indemnity agreement with any such other director or officer, (i) the Company
shall send a copy of the indemnity agreement to the Indemnitee, and (ii) if
requested by the Indemnitee, the Company shall prepare, execute and deliver to
the Indemnitee an amendment to this Agreement containing such more favorable
term or terms.

 

  22. Legal Fees and Expenses.

 

  (a) It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, shareholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship will exist between Indemnitee and such counsel.
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing to the fullest
extent permitted or required by the laws of the State of Ohio in effect on the
date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted or required payment of such fees and
expenses.

 

  (b) Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Ohio law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.

 

  23. Spousal Indemnification. The Company will indemnify the Indemnitee’s
spouse to whom the Indemnitee is legally married at any time the Indemnitee is
covered under the indemnification provided in this Agreement (even if the
Indemnitee did not remain married to him or her during the entire period of
coverage) against any claim for the same period where such legal marriage and
coverage of the Indemnitee’s indemnification overlap, to the same extent and
subject to the same standards, limitations, obligations and conditions under
which the Indemnitee is provided indemnification herein, if the Indemnitee’s
spouse (or former spouse) becomes involved in a claim solely by reason of his or
her status as the Indemnitee’s spouse, including, without limitation, any claim
that seeks damages recoverable from marital community property, jointly-owned
property or property purported to have been transferred from the Indemnitee to
his/her spouse (or former spouse). Subject to the limitations described in this
Section 23, the Indemnitee’s spouse or former spouse also may be entitled to
advancements to the same extent that the Indemnitee is entitled to advancements
herein. The Company may maintain insurance to cover its obligation hereunder
with respect to the Indemnitee’s spouse (or former spouse) or set aside assets
in a trust or escrow funds for that purpose.

 

  24.

Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (i) “it” or “its” or words of any gender include each other gender,
(ii) words using the singular or plural number also include the plural or
singular number, respectively, (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (iv) the terms
“Article,” “Section,” “Annex”

 

11



--------------------------------------------------------------------------------

  or “Exhibit” refer to the specified Article, Section, Annex or Exhibit of or
to this Agreement, (v) the terms “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation” (whether or not so
expressed), (vi) the word “or” is disjunctive but not exclusive, and
(vii) descriptive headings of the Sections and subsections of this Agreement are
inserted for convenience only and will not control or affect the meaning or
construction of any of the provisions of this Agreement. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, “business day” means any day
other than Saturday, Sunday or a United States federal holiday.

 

  25. Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

[Signatures Appear On Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

DDR CORP.

3300 Enterprise Parkway

Beachwood, Ohio 44122

By:      

Name:

 

Title:

[INDEMNITEE]

[Address]

 

 

   

 

[Indemnitee]

 

13



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING

This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated                 , 20    , between DDR Corp., an
Ohio corporation (the “Company”), and the undersigned. Capitalized terms used
and not otherwise defined herein have the meanings ascribed to such terms in the
Indemnification Agreement.

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                                           (the
“Indemnifiable Claim”).

The undersigned hereby undertakes to (a) repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is ultimately
determined that the undersigned is not entitled to indemnification by the
Company under the Indemnification Agreement with respect to the Indemnifiable
Claim and (b) return any [payment] or [advancement] of Expenses made by the
Company to or on behalf of the undersigned in response to the foregoing request
to the extent it is not ultimately used with respect to the Indemnifiable Claim.

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
     day of                 ,         .

 

 

 

[Indemnitee Name]